Citation Nr: 0634096	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  03-17 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. E. Larkin, Senior Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to August 
1946.    

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 decision of the RO.  
In March 2004, the Board denied the veteran's claim of 
service connection for hearing loss and remanded the claim of 
service connection for tinnitus in March 204 for additional 
development.   

In October 2005, the veteran's representative submitted a 
statement requesting that the claim of service connection for 
hearing loss be reopened.  That is referred to the RO for 
appropriate action.  

In February 2006, the RO forwarded additional evidence 
submitted by the veteran and his representative.  Some of 
that evidence is accompanied by a waiver of review of the 
evidence by the agency of original jurisdiction and referral 
to the RO is not required.  38 C.F.R. § 20.1404 (2006).  The 
evidence which is not specifically covered by the waiver is 
not pertinent to the claim decided herein.  


FINDING OF FACT

The veteran's tinnitus was not incurred in service and is not 
related to service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
tinnitus are not met.  38 U.S.C.A. §§ 1110, 5107, 5103 (West 
2002 & Supp. 2005); 38 C.F.R.§§ 3.303; 3.304 (2006). 



REASONS AND BASES FOR FINDING AND CONCLUSION

In correspondence dated in March 2004, VA satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006).  Specifically, VA notified 
the veteran of information and evidence necessary to 
substantiate the claim for service connection for tinnitus; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claim.  Although this 
notice was delivered after the initial denial of the claim, 
VA subsequently readjudicated the claim based on all the 
evidence in December 2004, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision. 

Because service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for service connection for 
tinnitus.  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured and the veteran was afforded a VA 
examination.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The veteran contends that his ears began "ringing" 
following exposure to acoustic trauma in service.  The 
veteran's service medical records are negative for any 
complaint of, treatment for, or diagnosis of tinnitus, and 
the in-service medical examinations all report "normal" 
findings as to the ears.  

The report of a May 2003 VA audiological examination included 
a recitation of the veteran's reported history of noise 
exposure in service as well as post-service when he was a 
pilot.  The veteran reported that on one occasion in service 
he went to sick bay and reported that his ears were 
"ringing," but was told it would "go away."  Following an 
examination, review of the claims folder and notation of the 
veteran's post-service history, the examiner offered the 
opinion that the veteran's tinnitus was not related to 
service.  

A September 2005 statement from a private physician who 
evaluated the veteran reported that he had reviewed the 
veteran's service medical records, including his discharge 
physical, which was characterized as rudimentary.  The 
physician commented that the veteran "surely" was exposed 
to acoustic trauma during service and the exposure described 
"could easily account for his tinnitus."  

The private physician essentially concluded that tinnitus 
"could" be related to service.  A speculative opinion is an 
insufficient basis for the granting of service connection.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The VA medical 
opinion definitively opines that the veteran's tinnitus is 
not related to service.  That opinion was based on a review 
of the claims folder, including the service medical records 
and the veteran's reported post-service history.  The Board 
finds the VA opinion more probative.  

The Board concludes service connection must be denied.  As 
the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim for service connection for tinnitus must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 


ORDER

Service connection for tinnitus is denied. 



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


